Citation Nr: 1613532	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Pamela Walz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to January 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for a psychiatric disability and seeking a compensable rating for migraine headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Hepatitis C was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in November 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination to ascertain the etiology of his hepatitis C.  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the undersigned identified the issue, and advised the Veteran of what remained necessary to substantiate his claim, to include competent evidence that his hepatitis C is related to his service.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in March 1980 he complained of dysuria for 10 days.  It was noted that his urine was dark.  The assessments were possible urinary tract infection and hepatitis.  In May 1980, he complained of chest and stomach pains for 10 months.  On examination minor left lower quadrant discomfort was noted.  The assessment was rule out musculoskeletal pain. 

VA outpatient treatment records show that AST was elevated on blood tests in August 2008, July 2009 and April 2011.  It was noted in February 2015 that the Veteran had been known to have hepatitis C for 10 years.  

On March 2013 VA liver examination, the examiner reviewed the records and noted that urinalyses in April and October 1980 were negative for bilirubin.  He stated there was no evidence to support a diagnosis of jaundice from the jaundice of viral hepatitis from laboratory studies prior to the Veteran's discharge from service.  The Veteran reported he shared razors in service.  He noted that several years after service, he had asymptomatic abnormal liver function studies.  Laboratory studies in October 2003, were positive for hepatitis C.  The Veteran denied a history of blood transfusions, exposure to blood or body fluids, and intravenous drug use.  He reported a history of multiple sex partners.  The diagnoses were asymptomatic positive serology for hepatitis C and non-specific hepatocellular disease.  The examiner opined that the Veteran's hepatitis C viral serology from October 2003 was not due to service.  The rationale was that the Veteran's urinalysis was negative for bilirubin in March 1980 when he had dark urine and that, therefore, there was no evidence to support a diagnosis of hepatitis C in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Board acknowledges that the Veteran was seen for complaints including dark urine in March 1980, and that it was initially considered a possibility that he had hepatitis.  However, hepatitis C was not ultimately diagnosed during service, and when a VA provider reviewed the record in March 2013, it was noted that a urinalysis in service was negative for bilirubin, signifying there was no evidence of hepatitis being present in service.  Accordingly, service connection for hepatitis C on the basis that it became manifest in service and persisted since is not warranted. 

In the absence of evidence of onset in service and continuity thereafter, whether or not any current hepatitis C is (or may be) related to the Veteran's service/risk factors therein is a medical question.  The only competent (medical opinion) evidence in the record regarding a nexus between the Veteran's service and his hepatitis C is that offered by the March 2013 VA consulting provider, who opined that the Veteran's hepatitis C, which was first noted many years after service, is unrelated to his service.  That provider cited to supporting factual data, and the opinion is probative evidence in this matter.  In the absence of competent evidence to the contrary, it is persuasive.  

The Veteran's assertions that his hepatitis C is related to service/risk factors (such as shared razors) therein are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of hepatitis C where there is no credible evidence of continuity of symptoms between discharge from service and the initial postservice finding of the disease falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.




ORDER

Service connection for hepatitis C is denied.


REMAND

Regarding the claim of service connection for a psychiatric disability, to include PTSD, at the October 2015 hearing before the undersigned, the Veteran testified that he was sexually assaulted in service.  He claims he was attacked by four people and that while he went to sick call, he did not mention the sexual encounter.  He said he subsequently requested a transfer, but was too embarrassed to say why.  His mother testified that he became unhappy during service and that he did not like it because of things that were happening to him.

The Veteran's service personnel records show that in September 1980 it was reported that the Veteran had been found on the floor hiding behind his bed.  It was noted the same day that he was being counseled regarding the proper respect towards NCO's.  An informal counseling session shows that he had been counseled the previous day regarding being missing and that the Veteran inquired about a discharge or transfer.  He was told he would have to remain and that he could not be discharged.  In December 1980, he received an Article 15 for being AWOL for about seven days.  

In a March 2012 Statement in Support of Claim for PTSD, the Veteran reported that during in service he witnessed a soldier being bitten by a snake, and the soldier died.  He said he felt hopeless since there was nothing he could do to save his friend, and that he has nightmares of this incident.

VA outpatient treatment records show that in September 2008, the Veteran's mother asked him to get help because he had changed.  The diagnostic impressions were major depressive disorder and alcohol and cocaine dependence.  A PTSD screen that month was negative.  In April 2012, the Veteran reported he was robbed at gunpoint and that when the assailant dropped his gun, the police took him in.  He reported that things happened in service, but that he was "not allowed to tell."  He noted he was given an honorable discharge under an agreement of silence.  The assessments were alcohol, cannabis and cocaine abuse, anxiety and depression.  That month, he also noted his 18-year old son had been shot in the street.  In May 2012, he stated he was going through many stressors, including the recent suicide of his nephew and his son stealing from him.  

In light of the evidence summarized above, to include the information in the Veteran's personnel records and his mother's hearing testimony, the Board finds that it is reasonably shown that the Veteran exposed to some sort of stressful event in service; however, inconsistencies in his reports (perhaps related to a mental health disability) leave the precise nature of the event unknown.  A psychiatric examination to determine the etiology of the Veteran's current psychiatric disability (particularly whether it may be related to the acknowledged (but nature unconfirmed) stressor event in service).  

Regarding the rating for migraines, the record shows the Veteran was most recently examined for such disability in April 2012.  He testified in October 2015 that he is on medication for headaches (suggesting ongoing treatment, records of which are likely to contain pertinent information).  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the severity of the Veteran's migraines is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all providers of evaluations and/or treatment he has received for a psychiatric disability since his discharge from service, and for migraine headaches since 2012, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete copies of the records of all evaluations and treatment from all providers identified (i.e, any records not currently associated with the Veteran's record).

2.  The AOJ should then arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should identify the Veteran's psychiatric disability (by diagnosis) indicating specifically whether he meets the criteria for a diagnosis of PTSD, and opine whether it is at least as likely as not (a 50% or higher probability) that the diagnosed psychiatric disability is related to the Veteran's service, to include the acknowledged (but not specifically identified) stressor event therein.  The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a neurologist to assess the current severity of his headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically note whether the Veteran has characteristic prostrating attacks of migraines, and if so, their frequency and duration.  

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


